UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6377


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LUCIANO   PEREZ-SORTO,   a/k/a   Joker,   a/k/a   Arturo,    a/k/a
Lucky,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.      Anthony John Trenga,
District Judge. (1:11-cr-00113-AJT-1; 1:12-cv-00808-AJT)


Submitted:   May 30, 2013                      Decided:     June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Luciano Perez-Sorto, Appellant Pro Se. Lisa Owings, Karen Martin
Traster, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Luciano          Perez-Sorto      seeks     to      appeal     the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.           The   order    is   not      appealable       unless     a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.     § 2253(c)(1)(B)             (2006).            A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner       satisfies        this      standard        by       demonstrating          that

reasonable       jurists       would      find     that      the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on     procedural         grounds,       the     prisoner         must

demonstrate      both    that       the     dispositive        procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Perez-Sorto          has     not     made      the      requisite         showing.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed     in   forma      pauperis,        and   dismiss      the   appeal.         We

dispense     with     oral      argument      because        the     facts    and     legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3